       Case 2:19-cv-02234-APG-BNW Document 65
                                           64 Filed 09/13/21
                                                    09/10/21 Page 1 of 2



 1   JOEL F. HANSEN, ESQ.
     Nevada Bar No. 1876
 2   HANSEN & HANSEN, LLC
     9030 W. Cheyenne Ave. #210
 3   Las Vegas, NV 89129
     (702) 906-1300: office
 4
     (702) 620-5732: facsimile
 5   jfhansen@hansenlawyers.com
     Attorney for Plaintiff
 6
                                   UNITED STATES DISTRICT COURT
 7
                                             DISTRICT OF NEVADA
 8
      Nicholas Hansen,                                    Case No.: 2:19-cv-02234-APG-BNW
 9

10                              Plaintiff,

11    v.

12    Officer Theodor “Teddy” Schaefer #9087,
      Officer Darrel Davies #14917, Sheriff Joe
13    Lombardo, Corner Investment Company a/k/a
14    The Cromwell Las Vegas, Caesars
      Entertainment Corporation, Clark County, Clark
15    County District Attorney Steven Wolfson, Ass.
      District Attorney Samuel Kern, DOES I through
16    X, and/or ROE CORPORATIONS I through X,
17                             Defendants.
18
                                MOTION TO WITHDRAW AS COUNSEL
19
            COMES NOW, attorney Joel F. Hansen, Esq., and moves this forum to grant his motion to
20
     withdraw as the attorney for Nicholas Hansen. The reason for this motion is that Mr. Hansen is
21

22   suffering from intractable back pain and also from serious abdominal pain and he is unable to

23   continue representing Nicholas Hansen. Therefore, he has been forced to withdraw and retire from
24   practicing law as of August 23rd, 2021. See Mr. Hansen’s Declaration, attached hereto as Exhibit
25
     “A”.
26
            Nicholas Hansen has agreed to continue as a pro se party in the future until he has had an
27
     opportunity to obtain other counsel or has decided to counsel in a pro se role.
28
       Case 2:19-cv-02234-APG-BNW Document 65
                                           64 Filed 09/13/21
                                                    09/10/21 Page 2 of 2



 1          Nicholas Hansen’s address for service of pleadings is 2300 E Silverado Ranch BLVD, Apt.
 2   1028. Nicholas’ email is: nicksurvive@gmail.com
 3
            DATED this 10th day of September, 2021.
 4
                                                                       HANSEN & HANSEN, LLC.
 5
                                                        BY:            /s/ Joel F. Hansen, Esq.
 6                                                                     JOEL F. HANSEN, ESQ.
                                                                       Nevada Bar No. 1876
 7                                                                     9030 W. Cheyenne Ave. #210
                                                                       Las Vegas, NV 89129
 8                                                                     Attorneys for Plaintiff

 9                                   CERTIFICATE OF SERVICE

10   I hereby certify that on this date, I electronically filed the foregoing MOTION TO WITHDRAW AS
     COUNSEL with the Clerk of the Court for the U.S. District Court, District of Nevada by using the
11   Court’s CM/ECF system. Participants in the case who are registered CM/ECF users will be served
12   by the CM/ECF system. or, if necessary, by U.S. Mail and/or email), upon the following:

13
      CM/ECF: _____ ______           U.S. Mail: __ ____ ____                       Email: ______ _x____
14
      Craig R. Anderson, Esq.                                         Richard I. Dreitzer, Esq.
15    Jackie V. Nichols, Esq.                                         Austin M. Maul, Esq.
      MARQUIS AURBACH COFFING                                         FENNEMORE CRAIG, P.C.
16    10001 Park Run Drive                                            300 South Fourth Street, Suite 1400
      Las Vegas, Nevada 89145                                         Las Vegas, Nevada 89101
17    canderson@maclaw.com                                            rdreitzer@fennemorelaw.com
      jnichols@maclaw.com                                             amaul@fennemorelaw.com
18    Attorneys for Defendants LVMPD                                  Attorneys for Defendants The Cromwell Las
                                                                      Vegas and Caesars Entertainment Corp.
19
20
            DATED: September 10, 2021.
21
                                                        /s/ Lisa M. Sabin_________________________
22                                                      An Employee of Hansen & Hansen, LLC
23
                                           Order
24                            IT IS ORDERED that ECF No. 64 is
                              GRANTED. The Clerk of Court is
25
                              directed to update the Plaintiff's
26                            address to the address contained
                              herein.
27                                     IT IS SO ORDERED
                                       DATED: 9:13 am, September 13, 2021


28
                                       BRENDA WEKSLER
                                       UNITED STATES MAGISTRATE JUDGE



                                                               2
